Title: From Benjamin Franklin to ——— Brochier, 15 November 1780
From: Franklin, Benjamin
To: Brochier, ——


Sir,
Passy, Nov. 15. 1780.
I am much obliged by the Care you have so kindly taken of the poor American Prisoners that has been brought into Lisbon. I beg you to accept my Thankfull acknowledgements and that you will be assured, that what you have already disbursed, or may hereafter think proper to disburse for their Relief in furnishing them with Necessaries, Mr. dohrman continuing to neglect them, Shall be repaid with Thanks, on Sight of the Account. I have the Honour to be, with much Respect, Sir &c.
Mr. Brochier, Consul de France à Lisbonne.
